IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JOHN GRAY,                          NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-2109

DAMIL BELIZAIRE,

      Appellee.

_____________________________/

Opinion filed July 31, 2014.

An appeal from the Circuit Court for Duval County.
W. Gregg Mccaulie, Judge.

Michael M. Giel, Stephanie Miles, Brandon G. Cathey, and Robin Angela Horton
of Swope Rodante PA, Jacksonville, for Appellant.

Jessica L. Lanifero, Carey N. Bos, and Angela C. Flowers of Kubicki Draper,
Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR AND OSTERHAUS, JJ., AND SHEPHERD, FRANK A., ASSOCIATE
JUDGE, CONCUR.